Citation Nr: 1502953	
Decision Date: 01/21/15    Archive Date: 01/27/15

DOCKET NO.  10-39 503	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to a total disability rating by reason of individual unemployability due to service-connected disability (TDIU), prior to June 2, 2009.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1965 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.

This matter was previously remanded in April 2014.  The Board finds substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

The competent clinical evidence of record is against a finding that the Veteran's service-connected disabilities precluded him from maintaining substantially gainful employment prior to July 2, 2009.


CONCLUSION OF LAW

The criteria for the award of TDIU benefits have not been met prior to July 2, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Adequate notice was provided in August 2006.

All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims record; and the Veteran has not contended otherwise.  VA has assisted the Veteran in obtaining evidence by obtaining a VA medical opinion/examination in December 2012 and July 2009.  The examination and evidence of record is adequate as they provide all information necessary to decide the claim.

Hence, no further notice or assistance to the appellant is required.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Analysis

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided, that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  It is provided further that the existence or degree of nonservice-connected disabilities or previous unemployability status will be disregarded where the percentages referred to in this paragraph for the service- connected disability or disabilities are met and in the judgment of the rating agency such service-connected disabilities render the Veteran unemployable.  Marginal employment shall not be considered substantially gainful employment.  For purposes of this section, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Where a Veteran meets the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), the only remaining question is whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

It is the established policy of the Department of Veterans Affairs that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, rating boards should submit to the Director, Compensation and Pension Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in paragraph (a) of this section.  The rating board will include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment and all other factors having a bearing on the issue.  38 C.F.R. § 4.16(b).

The Court has held that in determining whether the Veteran is entitled to a total disability rating based upon individual unemployability neither his nonservice-connected disabilities nor his advancing age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is a recognition that the impairment makes it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Id.

VA regulations provide that in exceptional cases where the schedular evaluations are found to be inadequate, an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities may be approved provided the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization, as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

A total rating for compensation purposes based on unemployability will be granted when the evidence shows that the Veteran, by reason of his service-connected disabilities, is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341.

Here, the Veteran has been granted a TDIU rating effective July 2, 2009.  Therefore, the issue is whether the Veteran is entitled to a TDIU from March 10, 2006 to July 1, 2009.  The Board notes that the Veteran's combined rating prior to July 2, 2009 was 40 percent.  Therefore, he is not entitled to a TDIU under 38 C.F.R. § 4.16(a).  The remaining issue is whether is entitled to a TDIU under 38 C.F.R. § 4.16(b).

The Veteran does not have a college education.  After service he worked at a foundry.  The Veteran worked until 2006, when the foundry closed and he lost his job.  The record indicates that the Veteran has not sought employment since that time.

The preponderance of the evidence is against a finding that the Veteran is unemployable.  Prior to July 2, 2009, the Veteran was service-connected for PTSD at 30 percent disabling, tinnitus at 10 percent disabling, and ring worm and hearing loss as noncompensable.

The VA examination in July 2009 noted an increase in the severity of the Veteran's PTSD.  At the examination, the Veteran's PTSD was found to be a barrier to finding new employment.  The Veteran's GAF score was noted to be 55.  However, the medical records prior to that examination do not portray the Veteran's symptoms as severe.  Between 2006 and July 2009 there are extensive VA psychiatric treatment notes.  His GAF score was consistently 60.  For example, at a July 2008 psychiatric session, the Veteran's condition was noted to be "moderate."  He indicated that he "was doing ok."  In November 2007, he was noted to get irritable when "around too many people", but his relationship with his wife was noted to be improving and he had friends.  Again, in July 2007, his GAF score was noted to be 60.  There are no treatment records that differ from these assessments between 2006 and July 2, 2009.  The medical evidence shows that the Veteran's condition worsened in July 2009.  The medical evidence does not indicate that the Veteran was unemployable during that period.  

Further, while the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that he has observed and is within the realm of his personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  He may sincerely believe that he is unemployable due to his service-connected disability, but as a lay person, he is not competent to render a medical diagnosis or an opinion concerning unemployability.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).

The Veteran's representative argued in the January 2015 Informal Hearing Presentation that the issue should be remanded because the RO used the incorrect standard.  The representative's argument is that the 38 C.F.R. § 3.321(b)(1) is not used in determining whether a case should be referred to the Director, Compensation and Pension Service.  However, as the analysis is outlined above, the Board finds the representative's argument lacks merit.

The Board also notes that the Veteran has not provided any factual argument as to whether he believes he was unemployable or not during the time in question.  It is noted that he lost his job.  However, the Veteran has not provided any evidence that his service-connected disabilities kept him from seeking gainful employment after he lost his job.  The most probative evidence (the medical treatment records) that is in the record indicates, that the Veteran was not unemployable due to his service-connected disabilities prior to July 2, 2009.

Based on the foregoing, the Board finds that the Veteran's service-connected disability did not render him unable to secure or follow all forms of substantially gainful employment consistent with his educational background and occupational experience prior to July 2, 2009.  As such, the Board declines to remand the claim for TDIU for referral to the Director for consideration of TDIU on an extraschedular basis and the claim of entitlement to a TDIU is denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to a TDIU is denied.  See 38 U.S.C.A §5107.


ORDER

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


